Citation Nr: 1328335	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for rectal cancer, to 
include as due to ionizing radiation exposure.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to July 
1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued 
by the Regional Office (RO) in Reno, Nevada.

The Veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in May 2013. A transcript is 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not a radiation exposed veteran and did 
not participate in a radiation risk activity in service.

2.  The preponderance of the evidence demonstrates that 
rectal cancer is not related to active service.


CONCLUSION OF LAW

Rectal cancer was not incurred in active service, to include 
as due to ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.311 (2012). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159. The notice must 
be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ). 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability. Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the Veteran with notice in 
June 2009, prior to the rating decision which is appealed 
herein, which explained how VA could help him develop 
evidence in support of his claim.  The June 2009 letter also 
explained what the evidence needed to show in order to 
establish service connection for a claimed disability, and 
also explained how VA assigns ratings and effective dates 
for service connected disabilities.  Thus, notice 
requirements were satisfied.  Additionally, at the May 2013 
hearing, the Acting Veterans Law Judge framed the issues and 
took testimony regarding the essential elements of the 
claim:  in-service radiation exposure and the development of 
rectal cancer.  See 38 C.F.R. § 3.103(c)(2) (2012); Bryant 
v. Shinseki, 23 Vet. App. 488 (2010).  Therefore, not only 
were the issues "explained . . . in terms of the scope of 
the claim for benefits," but "the outstanding issues 
material to substantiating the claim," were also fully 
explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the 
hearing discussions did not reveal any evidence that might 
be available that had not been submitted.  Under these 
circumstances, nothing gave rise to the possibility that 
evidence had been overlooked with regard to the Veteran's 
claim.  As such, the Board finds that, consistent with 
Bryant, the RO and undersigned complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that the Board may 
proceed to adjudicate the claim based on the current record. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  The Veteran and his wife testified at a Board 
hearing that was held in May 2013 and the transcript is of 
record. Transcripts of hearings held in conjunction with the 
Veteran's prior appeal, which involved very similar claims, 
are also of record.  The Veteran testified that he received 
relevant treatment in 1955, but that he had contacted the 
relevant All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.

The Veteran and his representative contend that documents 
may be missing from the claims file because the Veteran was 
assigned a new claim number in 1949.  It appears that the 
Veteran's original claims file was lost by VA and had to be 
rebuilt. It also appears that the Veteran's original claims 
file had been maintained at the RO in Los Angeles, 
California, and/or at the RO in New Orleans, Louisiana. In 
connection with a prior appeal by the Veteran, the Board 
requested these VA facilities to conduct a thorough search 
of their files to attempt to determine whether there were 
additional outstanding records from the Veteran's claims 
file which needed to be obtained and associated with the 
rebuilt claims file.  Both ROs responded that they had no 
records pertaining to the Veteran.  It appears that all 
reasonable efforts to obtain these documents were 
accomplished in conjunction with the Veteran's prior appeal 
and further efforts in this regard would be futile.  The 
Veteran was notified that attempts to locate his file were 
unsuccessful in November 2001 in conjunction with a prior 
appeal.  

In connection with a prior appeal, exhaustive efforts were 
made to obtain the Veteran's STRs (other than his separation 
examination, which is of record). The National Personnel 
Records Center (NPRC) notified VA in May 2010 that the 
Veteran's records had been destroyed in a fire that occurred 
there in July 1973. Army Reserve Personnel Command and the 
National Archives and Records Administration had also been 
contacted to try to determine if they had any service 
treatment records pertaining to the Veteran; however, these 
agencies did not have copies of the Veteran's STRs.  The 
Veteran was notified in connection with his previous appeal 
that his STRs were unavailable.  Additionally, at the May 
2013 hearing the Veteran's representative acknowledged that 
the Veteran had also been unable to obtain copies of his 
STRs and had been informed that the records were lost in the 
1973 fire.  The Board sympathizes with the Veteran's 
frustration, but finds that that these records no longer 
exist and further attempts to obtain them in connection with 
this appeal would be futile.

In cases where the Veteran's STRs are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his or her case. 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991). VA also must 
provide an explanation to the appellant regarding VA's 
inability to obtain his or her service treatment records. 
Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also 
has held that VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
McCormick v. Gober, 14 Vet. App. 39 (2000).   However, given 
the extensive efforts that were made to obtain these records 
in conjunction with a prior appeal, the Board finds that it 
is reasonably certain that these records do not exist and 
further attempts to obtain them would be futile.  Thus a 
remand to conduct further searches would not be of benefit 
to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

A VA medical opinion was not obtained in this case.  In a 
claim for disability compensation, the assistance provided 
to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on 
the claim. An examination or opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all 
information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Veteran and his representative contend that he was 
exposed to radiation during active service.  He specifically 
contends that he participated in atmospheric nuclear testing 
while assigned to the 933rd Anti-Aircraft Artillery 
Automatic Weapons Battalion in or near Yokohama, Japan (at 
his most recent hearing he denied being in Yokohama), while 
on active service. He contended that he was taken by a U.S. 
Army truck from his unit in or near Yokohama, Japan, to 
Hiroshima, Japan, where he witnessed an atmospheric nuclear 
test. These contentions have remained consistent for the 
last 25 years.  However, in conjunction with a prior appeal, 
the Defense Threat Reduction Agency (DTRA) confirmed on 
multiple occasions that the Veteran was not a radiation-
exposed Veteran and did not participate in radiation-risk 
activities during active service.

During the course of the prior appeal, VA also obtained the 
Veteran's radiation dose estimate and his revised radiation 
dose estimate from the DTRA. DTRA confirmed that the Veteran 
was not a radiation-exposed Veteran and did not participate 
in radiation-risk activities during active service. DTRA 
also confirmed that the Veteran's total in-service radiation 
dose was 0.0 rem. Accordingly, the Board finds that VA is 
not required to obtain opinions from the Undersecretary for 
Health and from the Director, Compensation & Pension 
Service, concerning the contended etiological relationship 
between the Veteran's rectal cancer, and his alleged in-
service ionizing radiation exposure. See 38 C.F.R. § 3.311.

The Veteran has not asserted that rectal cancer was 
diagnosed in service or within one year of service; instead 
he has related this to his alleged in-service ionizing 
radiation exposure. Although the Veteran asserts that his 
rectal cancer is related to radiation in service, the Board 
finds, as further noted below, that he was not exposed to 
radiation during service.  As there was no exposure to 
radiation in service, a medical opinion concerning the 
relationship of the Veteran's rectal cancer to in-service 
radiation exposure would be of no benefit.  Any such opinion 
would lack probative value since the evidence does not show 
that the Veteran was exposed to radiation in service.  The 
Veteran has not alleged any theory for the etiology of his 
rectal cancer other than exposure to ionizing radiation 
which would necessitate evaluation by a medical 
professional.  The Board notes that although Veteran 
submitted a statement from his doctor indicating that his 
rectal cancer could be associated with his exposure to 
radiation, this opinion does not rise to the level of an 
indication of an associated because, as is further discussed 
below, there is not in-service radiation.  A VA medical 
opinion is thus not necessary in this case. The Board finds 
that VA satisfied its duties pursuant to the VCAA in 
connection with this claim.

Service connection

The Veteran contends that he developed rectal cancer as a 
result of exposure to ionizing radiation while on active 
service in the U.S. Army when he was driven from his unit 
(the 933rd Anti-Aircraft Artillery Automatic Weapons 
Battalion) in a small town near Yokohama, Japan to 
Hiroshima, Japan, where he observed an atmospheric nuclear 
test.  His representative also contended that there may have 
been residual radiation in the vicinity of Hiroshima, Japan, 
when the Veteran was taken there and allegedly made to dig a 
trench.  He has also contended that he drank contaminated 
water while stationed in Japan.  In the past, he has also 
claimed that he helped clean up nuclear residue around 
Hiroshima, Japan, and that he was taken to islands off the 
coast of Japan where nuclear activities were occurring. 

Service connection for a disability based upon radiation 
exposure may be awarded on three different legal bases.  
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain 
types of cancer that are presumptively service connected 
specific to radiation-exposed veterans.  See 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Second, radiogenic diseases 
may also be service connected. See 38 C.F.R. § 3.311. Third, 
service connection may be granted when it is established 
that a disease diagnosed after discharge from service was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See 38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under the first basis, a radiation-exposed veteran is a 
veteran who while serving on active duty, active duty for 
training, or inactive duty training, participated in a 
radiation-risk activity, which is specifically defined by VA 
regulation.  38 C.F.R. § 3.309(d)(3)(A)-(E).  A radiation 
risk activity includes onsite participation in an 
atmospheric detonation test, participation in the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
from August 6, 1945 to July 1, 1946, internment as a 
prisoner of war in Japan during World War II from August 6, 
1945 to July 1, 1946, and particular service in the 
Department of Energy. 38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 
3.309(d)(3).  If a radiation-exposed Veteran has one of the 
presumptive diseases contained in § 1112(c)(2), such disease 
shall be considered to have been incurred in or been 
aggravated by active service, despite there being no record 
of evidence of such disease during a period of service. 38 
U.S.C.A. § 1112(c).  Diseases specific to radiation-exposed 
veterans are the following: leukemia (other than chronic 
lymphocytic leukemia), thyroid cancer, breast cancer, cancer 
of the pharynx, esophageal cancer, stomach cancer, cancer of 
the small intestine, pancreatic cancer, multiple myeloma; 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), salivary 
gland cancer, cancer of the urinary tract, bronchio-alveolar 
carcinoma, bone cancer, brain cancer, colon cancer, lung 
cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).  The 
pertinent diagnosis here is rectal cancer.  Accordingly, 
there is no disorder eligible for presumptive service 
connection and the Veteran is not entitled to service 
connection on this basis.

Under the second basis, service connection may be granted 
where there is exposure to ionizing radiation and the 
subsequent development of a radiogenic disease within a 
specified time period.  38 C.F.R. § 3.311(b).  Rectal cancer 
is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2), (4).  
Thus, proper development must have been conducted.  
Additional development is required in cases of Veterans who 
develop a radiogenic disease and attribute it to exposure to 
ionizing radiation in service.  An assessment must be made 
as to the size and nature of the radiation dose or doses.  
38 C.F.R. § 3.31(a). If military records do not establish 
presence or absence from a site at which radiation exposure 
is claimed to have occurred, the Veteran's presence at the 
site will be conceded, and, if radiation exposure in 
confirmed there are additional procedural requirements. In 
this case military records clearly show that the Veteran was 
not present during any nuclear testing, nor is there any 
evidence that he was exposed to any type of residual 
radiation while he was in Japan.  DTRA reported that the 
Veteran was not a radiation-exposed Veteran, did not 
participate in radiation-risk activities during active 
service, and that the Veteran's total in-service radiation 
dose was 0.0 rem.  Accordingly, the proper development was 
conducted.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
rectal cancer including as due to ionizing radiation 
exposure.  The Veteran's contention has remained consistent 
over a period of approximately 25 years.  His primary claim 
is that he was exposed to ionizing radiation when he was 
taken from his unit in or near Yokohama, Japan, to 
Hiroshima, Japan, where he participated in an atmospheric 
nuclear test. At his most recent hearing, however, the 
Veteran denied having been stationed in Yokohama, but agreed 
that he was stationed near Yokohama. The Veteran's unit 
morning reports as cited by DTRA confirm his presence with 
his unit in Yokohama during the applicable period. At times, 
he contended that this test took place on an island off the 
coast of Japan that was visible from Hiroshima.  The 
Veteran's service personnel records (SPRs), to the extent 
that they are available, do not show that he participated in 
any atmospheric nuclear testing during active service.  
While the Veteran contends that he participated in nuclear 
testing near Hiroshima, Japan, DTRA has confirmed that no 
atomic atmospheric testing was performed in Japan.  Rather, 
the only atomic testing that took place during the Veteran's 
service was in Bikini Atoll, Marshall Islands, from July 1 
to August 31, 1946.  This was more than 2,000 nautical miles 
from Hiroshima.  Nor do these records show that the Veteran 
was a confirmed participant in the occupation of Hiroshima, 
Japan, as DTRA noted in September 2007 and in March 2009.  
He arrived in on July 24, 1946, after endpoint of the 
regulatory definition of participant in the occupation of 
Hiroshima and Nagasaki, and, in any event, he arrived by 
ship in Yokohama, Japan (approximately 415 miles from 
Hiroshima and 580 miles from Nagasaki).  But Veteran's SPRs 
do not show that he participated in a recognized radiation 
risk activity and was not a radiation-exposed Veteran during 
active service.

Although the Veteran did not participate in a recognized 
radiation-risk activity and was not a radiation-exposed 
Veteran during active service, the RO obtained the Veteran's 
radiation dose estimate from the DTRA in connection with an 
earlier appeal. The DTRA concluded in September 2007 that 
the Veteran was not a confirmed participant in the 
occupation of Hiroshima, Japan, as defined in § 3.309. The 
DTRA stated that the Veteran's total external gamma dose 
radiation was 0.0 rem; his upper bound total external gamma 
dose was 0.0 rem; his total skin dose (hands and feet) beta 
plus gamma was 0.0 rem; finally, his upper bound total skin 
dose (hands and feet) beta plus gamma was 0.0 rem.  After 
the Veteran provided an annotated copy of a Scenario of 
Participation and Radiation Exposure (SPARE) in December 
2007. VA subsequently provided the Veteran's annotated copy 
of the SPARE to DTRA and requested a revised radiation dose 
estimate based on the information provided by the Veteran. 
In response, DTRA informed VA in March 2009 that it had 
reviewed the Veteran's annotated copy of the SPARE. Although 
the Veteran contended on his annotated SPARE that his 
arrival date of July 24, 1946, at Yokohama, was false, DTRA 
noted that the Veteran's own service personnel records 
showed that he had arrived in Japan on that date. The 
Veteran also contended that he was transferred to B Battery, 
933rd Anti-Aircraft Artillery Automatic Weapons Battalion on 
July 26, 1946; however, DTRA noted that morning reports from 
this unit showed that, in fact, he had joined B Battery 4 
days later on July 30, 1946. The Veteran further contended 
that he was not assigned to this unit when it relocated to 
the vicinity of the Takimi River, Yokohama, on October 22, 
1946; however, DTRA noted that morning reports for this unit 
also indicated that he was assigned to it until May 28, 
1947, when he was transferred to another unit for return to 
the United States. Finally, DTRA noted that the Veteran 
contended that he had witnessed an atmospheric nuclear test 
in Hiroshima, Japan, while on active service and had 
remained in the vicinity of the test until being told to 
leave the area. DTRA stated that Operation CROSSROADS was 
conducted at Bikini Atoll, Marshall Islands, from July 1 to 
August 31, 1946, more than 2,000 nautical miles from 
Hiroshima. With the exception of Operation CROSSROADS, DTRA 
stated that no other atmospheric nuclear tests were 
conducted until 1948 and no atmospheric nuclear testing was 
ever conducted in Japan. After reviewing the Veteran's 
annotated copy of the SPARE, DTRA concluded that the 
radiation dosimetry information provided in September 2007 
remained current. Accordingly, the Veteran did not 
participate in a radiation-risk activity and was not a 
radiation-exposed Veteran during service.

Despite the assertions of the Veteran and his 
representative, the Board finds that the preponderance of 
the evidence does not support a finding that the Veteran 
participated in radiation-risk activities during active 
service or was a radiation-exposed Veteran.  See 38 C.F.R. 
§§ 3.309, 3.311. Neither the Veteran nor his representative 
has provided a specific date when he participated in an 
atmospheric nuclear test in Japan. Instead, as noted 
elsewhere, the Veteran has asserted that he was taken from 
his unit in Yokohama, Japan, to Hiroshima, Japan, where he 
witnessed an atmospheric nuclear test. Such a competent lay 
assertion is outweighed by the findings by DTRA in September 
2007 and in March 2009 that the Veteran was on active 
service in Japan more than 2,000 nautical miles from 
Operation CROSSROADS, the only atmospheric nuclear test 
conducted during his period of active service, and no 
atmospheric nuclear test was ever conducted in Japan. The 
Veteran has not asserted participation in Operation 
CROSSROADS and, as noted, his SPRs do not indicate that he 
participated in any atmospheric nuclear testing during 
service.  Despite his and his representative's contentions 
that the Veteran was exposed to residual fallout in Japan or 
had to drink contaminated water, the Board notes that the 
Veteran was stationed well away from Hiroshima, his story 
about being taken to Hiroshima to witness a nuclear test is 
outweighed by the other evidence of record and in any event 
a dose estimate was obtained showing 0.0 rem exposure.  
Because the Veteran did not participate in a radiation-risk 
activity and was not a radiation-exposed Veteran during 
active service, the Board finds that service connection for 
rectal cancer is not warranted on a presumptive service 
connection basis due to in-service radiation exposure.  
Accordingly, entitlement to presumptive service connection 
on this basis is not warranted.

Under the third basis, service connection may be established 
for a disability resulting from diseases or injuries which 
are present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a), (d).  In order to establish service connection, 
the following must be shown: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). In addition, cancer may be 
presumed to have been incurred during service if it first 
became manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 
1331, 1337-38 (Fed. Cir. 2013) (noting that the continuity 
of symptomatology provisions apply only to listed chronic 
conditions).  

A layperson is competent to identify such disorders as 
varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  A layperson is not competent to identify medical 
conditions that require scientific, technical, or other 
specialized knowledge, such as in identifying bronchial 
asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay 
testimony, however, is competent to establish a diagnosis 
where the layperson is competent to identify the medical 
condition, is reporting a contemporaneous medical diagnosis, 
or describes symptoms that support a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).

The Veteran also is not entitled to direct service 
connection for rectal cancer. It is unfortunate that the 
Veteran's STRs were lost in the July 1973 fire at the NPRC. 
The Veteran, however, has not contended that he was treated 
for  rectal cancer in service.  He contends that he first 
developed rectal cancer after service in 1955. Notably, when 
he first sought service connection for the removal of part 
of his rectum and of a growth on his rectum in July 2002, he 
did not refer to it as cancer or any other particular 
diagnosis, and his treatment records for his more recent 
bout with rectal cancer in 2006 do not reference any prior 
episodes of rectal cancer.  In any event, even if rectal 
cancer developed in 1955, that is eight years after service 
and does not indicate a relationship to service.  At his 
hearing in May 2013 the Veteran specifically denied having 
any rectal problems in service.  The Veteran has not 
asserted symptom continuity since service discharge.  At his 
hearing he referenced various other unrelated medical 
problems that he claimed that he had since service.  The 
first record of an actual diagnosis of rectal cancer is in 
2006, nearly 60 years after his service; but even the 
allegation of a diagnosis in 1955 is 8 years post-service 
discharge.  There is no evidence of any relationship between 
a disease or injury in service and the Veteran's development 
of rectal cancer many years later.  Service connection for 
rectal cancer is not warranted; presumptive service 
connection for a chronic disorder is not warranted as there 
was no diagnosis or allegation of incurrence within one year 
of service discharge.  

As the preponderance of the evidence is against the 
Veteran's claims, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for rectal cancer is denied.


____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


